           Case 7:20-mj-04956-UA Document 3 Filed 05/20/20 Page 1 of 1
                                          U.S. Department of Justice
[Type text]
                                                   United States Attorney
                                                   Southern District of New York

                                                   United States District Courthouse
                                                   300 Quarropas Street
                                                   White Plains, New York 10601


                                                   May 18, 2020


BY EMAIL
The Honorable Paul E. Davison
United States Magistrate Judge
Southern District of New York
300 Quarropas Street
White Plains, New York 10601

   Re: United States v. Kwasi Kirton,
      20 Mag. 4956

Dear Judge Davison,

   The Government respectfully requests that the currently sealed complaint in the above
referenced case be unsealed in advance of the defendant’s presentment.

                                            Very truly yours,

 So Ordered 5/18/20                         GEOFFREY S. BERMAN
                                            United States Attorney



                                        by: _____________________________
                                            Benjamin A. Gianforti
                                            Assistant United States Attorney
                                            (914) 993-1919
